DETAILED ACTION
This action is responsive to the Applicant’s response filed 01/20/22.
As indicated in Applicant’s response, no claims have been amended.  Claims 1-22 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.

A medium stored executable instructions that cause the computer system to at least:
(i) receive a request to execute software code to perform a workflow; 
cause a first virtual machine to be instantiated to execute the software code to at least: perform a first portion of the workflow;
determine that continued performance of the workflow requires at least a first computer-implemented data processing operation to produce a first result associated with the workflow for the continued performance of the workflow; and
return a first handle comprising a reference to a first snapshot associated with a state of the first virtual machine;
(ii) receive, from the first virtual machine, first information and the first handle;
process the first information via the computer-implemented data processing operation to produce the first result;
cause, based on the first handle, a second virtual machine to be instantiated to execute the software code to at least perform a second portion of the workflow;
(iii) receive second information from the second virtual machine;
process the second information to produce a second result; and
perform, based on the first result and the second result, an operation.

(as recited in claims 1, 7, 15)
A) There has been no prior art rejection associated with the above subject matter, which is substantially similar as the subject matter of a allowed parent case.
B) Double Patenting Rejection.
The only outstanding rejection to the case in form of a provisional Double Patenting Rejection by obviousness has been overcome by Applicant’s filing of a Terminal Disclaimer, the TD approved per 01/20/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.


/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 31, 2022